Citation Nr: 1645544	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to February 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

When the case was previously before the Board in September 2015 the Board remanded the issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  Thereafter, in a January 2016 rating decision the Appeals Management Center (AMC) granted an increased rating of 20 percent for peripheral neuropathy each lower extremity.  As this is not the highest possible rating for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity and entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA in October 2016, has withdrawn this appeal.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal of the issue of entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed. 

The appeal of the issue of entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is dismissed.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


